Citation Nr: 1403734	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  13-16 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for myelodysplastic syndrome, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to April 1988.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The December 2012 Rating Decision denied the Veteran's service connection claim for myelodysplastic syndrome, to include as due to herbicide exposure.  The Veteran filed a timely Notice of Disagreement in February 2013.  The RO furnished the Veteran with a Statement of the Case in May 2013.  The Veteran perfected his appeal with a Form 9 in May 2013.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claims.  


FINDINGS OF FACT

1.  The Veteran is entitled to a presumption of exposure to herbicides while serving in the Republic of Vietnam during the requisite period. 

2.  There is competent and credible medical evidence that persuasively demonstrates that the Veteran's currently diagnosed myelodysplastic syndrome is related to his in-service herbicide exposure.  


CONCLUSION OF LAW

The criteria for a grant of service connection for myelodysplastic syndrome have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

Analysis

The Veteran contends that his myelodysplastic syndrome is a result of Agent Orange exposure while serving in the Republic of Vietnam.  

The medical evidence of record shows the Veteran is diagnosed with myelodysplastic syndrome.  See private treatment records dated in 2011 from Dr. M.S.  Thus, the Veteran has a current disability. 

In regard to the element of establishing in-service incurrence of a disease, the Board notes that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  The presumption of herbicide exposure extends to all veterans who served in Vietnam at any point between January 1962 and May 1975 regardless of whether diagnosed with a disease for which a presumption has been established.  See 38 U.S.C.A. § 1116(f), as redesignated and amended by the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 201(c)(1)(C), 115 Stat. 976, 988 (2001).  The RO has indicated that it verified that the Veteran had the requisite service in the Republic of Vietnam.  See May 2013 Statement of the Case.  As the Veteran served in Vietnam during the requisite period, he is presumed to have been exposed to herbicides in the absence of affirmative evidence to the contrary.  In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue. 38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2013).  Diseases associated with herbicide exposure are set forth in 38 C.F.R. § 3.309(e) (2013) but do not include myelodysplastic syndrome.

Even though the Veteran is not entitled to a presumption of service connection for a disability based on exposure to herbicides, he is not otherwise precluded from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which instead concerned exposure to radiation, are equally applicable in cases involving exposure to Agent Orange).  In Polovick v. Shinseki, the Court recognized that to permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection.  23 Vet. App. 48, 55 (2009).  The Court maintained that this is contrary to the recognition in Stefl that "[t]he existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association."  Polovick, Vet. App. at 55 (quoting Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)).  The Agent Orange Updates use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  

In regard to evidence that relates to whether there is causal nexus between the Veteran's in-service herbicide exposure and diagnosed myelodysplastic syndrome, the Veteran submitted a copy of an August 2009 Board decision in which the Board granted service connection for myelodysplastic syndrome due to herbicide exposure on the basis of positive private medical opinions.  One physician opined that it was likely the veteran's myelodysplastic syndrome could be related to his in-service exposure to Agent Orange, which could have caused a bone marrow injury and the subsequent development of myelodysplasia.  Another physician opined that, in patients such as the veteran, who developed early onset myelodysplastic syndrome, the disease was generally due to prior exposure to mutagenic agents such as contained in herbicides used during the Vietnam War. The physician also noted that there was a growing body of data that such mutagenic agents act via a final common pathway in exerting their mutagenic effects, one of which was a correlation between such agents and the development of myelodysplastic syndrome.  The physician concluded that, when the veteran's medical condition and history were viewed in totality, it was unlikely that anything other than exposure to such mutagenic agents during his service in the Republic of Vietnam caused his myelodysplastic syndrome.  Although the Board strives for consistency in issuing its decisions, previously issued Board decisions will be considered binding only with regard to the specific case decided.  38 C.F.R. § 20.1303 (2013).  Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  Id. 

The Veteran also submitted evidence from his treating physician.  In a November 2011 statement, Dr. M.S. noted that the Veteran had a definite diagnosis of myelodysplastic syndrome and history of Agent Orange exposure.  Dr. M.S. opined that since there were no other causes in the Veteran, she concluded that the disease and exposure were causally related.  In a September 2012 statement, Dr. M.S. further noted that since the Agent Orange compound was chemically related to benzene and benzene had a definite association to myelodysplastic syndrome, she believed that Agent Orange was the cause of the Veteran's myelodysplastic syndrome.  Dr. M.S. attached two articles, Benzene-Induced Myelodysplastic Syndrome and Agent Orange Chemistry.  The Veteran also underwent a VA examination in November 2012.  The VA examiner opined that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service event.  The VA examiner provided the rationale that the "BVA court case" (i.e., the August 2009 Board decision discussed above) did in fact resemble the case of this Veteran.  The VA examiner maintained that it was in the Veteran's favor that the myelodysplastic syndrome "could be, in fact, caused by exposure of the chemicals from Agent Orange."   

As noted above, prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case.  It is the medical judgment of the VA examiner that the reasoning provided for finding a causal connection between the other veteran's herbicide exposure and subsequent development of myelodysplastic syndrome was a sound basis for similarly finding a causal connection between this Veteran's herbicide exposure and subsequent development of  myelodysplastic syndrome.  Dr. M.S., the Veteran's treating physician, similarly found a causal connection between the Veteran's herbicide exposure and subsequent development of  myelodysplastic syndrome.  Dr.  M.S.'s opinion is supported by the rationale of medical research and what the Board finds very significant, the fact that the Veteran has no genetic predisposition or any of the lifestyle risk factors for the development of myelodysplastic syndrome other than his in-service exposure to herbicides.  In light of the foregoing, whether due to mutagenic agents or benzene, the Board finds that there is sufficient persuasive evidence of record that shows that the Veteran's myelodysplastic syndrome is due to his in-service exposure to herbicides.  Accordingly, the Board finds that service connection for myelodysplastic syndrome is warranted. 

(CONTINUED ON NEXT PAGE)






ORDER

Service connection for myelodysplastic syndrome as due to herbicide exposure is granted. 



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


